Citation Nr: 1753616	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 18, 2016, and in excess of 50 percent prior to September 22, 2016.


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel










INTRODUCTION

The Veteran served on active duty from December 1973 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Board remanded the claims for PTSD and lower peripheral neuropathy for additional development.  In April 2016, the RO granted a separate compensable rating for bilateral peripheral neuropathy of the lower extremity and also increased the Veteran's PTSD rating from 30 to 50 percent.  In a May 2016 Statement in Support of Claim, the Veteran specifically disagreed with the PTSD decision.  No notice of disagreement objecting to the bilateral peripheral neuropathy of the lower extremity determination has been received and thus, this claim is not before the Board for appellate consideration.

In a May 2016 Statement in Support of Claim, the Veteran revoked his representative's authority to act, and he is representing himself.


REMAND

Following the issuance of the April 2016 supplemental statement of the case (SSOC), additional relevant evidence was added to the claims file, to include a May 2016 VA examination.  The Board concludes that a remand is necessary for the RO to address this additional evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

After obtaining any updated VA treatment records, and any other development that may be warranted, the RO should address all the evidence received after the claim was last adjudicated in the April 2016 SSOC.  If the benefits sought are not granted, the Veteran and any representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


